UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7095



DANIEL DENO RICHARDSON,

                                            Plaintiff - Appellant,

          versus


BERKELEY COUNTY DETENTION CENTER,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-02-1261-9-23)


Submitted:   November 18, 2002         Decided:     December 11, 2002


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Deno Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel Deno Richardson seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2000)

complaint.    Richardson’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).          The magistrate judge

recommended    that   Richardson’s     complaint     be   dismissed   without

prejudice and advised Richardson that failure to file timely

specific written objections to this recommendation could waive

further    judicial   review,   including      appellate    review    if    the

recommendation is accepted by the district court.              The district

court     adopted   the   magistrate       judge’s   recommendation        given

Richardson’s apparent failure to respond to the magistrate judge’s

report and recommendation.      The record discloses that Richardson’s

response to the magistrate judge’s report was filed in the district

court the same day the district court entered its order dismissing

his complaint without prejudice.           On appeal, Richardson contends

that his objections were timely filed.

     Assuming, without deciding, that Richardson’s response was

timely filed and that his objections to the magistrate judge’s

report were sufficiently specific, we nevertheless find that this

appeal is interlocutory. The district court dismissed Richardson’s

complaint without prejudice.         Because Richardson may be able to

proceed with this action by amending his complaint, the dismissal

order is not final and thus is not subject to appellate review.


                                       2
See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).

     We therefore dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                 3